Citation Nr: 0114944	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total rating for 
convalescence beyond February 1, 2000, in accordance with the 
provisions of 38 C.F.R. § 4.30 (2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted the veteran, under the 
provisions of 38 C.F.R. § 4.30 (2000), a temporary total 
evaluation, from December 2, 1999, to February 1, 2000.  The 
veteran disagrees with the length of time for which this 
rating was awarded. 

The Board notes that, by a rating decision dated September 
2000, the veteran was granted an increase in the evaluation 
of his residuals of a torn anterior cruciate ligament (ACL) 
of the left knee with instability, to a 20 percent 
evaluation.  As the veteran has not submitted a notice of 
disagreement to this decision, it is not before the Board at 
this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran had surgery performed on his left knee in 
December 1999.

3.  At the time of this surgical procedure, service 
connection had been established for the residuals of a left 
meniscectomy with arthritis, and the residuals of a torn 
anterior cruciate of the left knee with instability.

4.  The veteran required a period of convalescence through 
May 1, 2000, as a result of this surgical procedure to his 
service connected left knee.


CONCLUSION OF LAW

An extension of a temporary total rating for convalescence 
through May 1, 2000 is warranted.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an additional 
period of time is warranted for his convalescence due to left 
knee ACL surgery.

The pertinent regulation provides that a total disability 
rating of 100 percent will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under 38 C.F.R. § 4.30(a)(1), 
38 C.F.R. § 4.30(a)(2), or 38 C.F.R. § 4.30(a)(3), effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  The termination of these total ratings 
will not be subject to 38 C.F.R. § 3.105(e).  Such total 
rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  38 C.F.R. § 4.30 (2000).  Total 
ratings will be assigned under § 4.30 if treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence, (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2000).

A reduction in the total rating will not be subject to 
38 C.F.R. § 3.105(e).  The total rating will be followed by 
an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  A 
total rating under 38 C.F.R. § 4.30 will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of one, two, or three months beyond 
the initial three months may be made under 38 C.F.R. 
§ 4.30(a).  (2) Extensions of one or more months up to six 
months beyond the initial six month period may be made 
38 C.F.R. § 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30 
(2000).

A review of the record indicates that service connection was 
established for
a left knee disability at a noncompensable level by a rating 
decision dated October 1990.  That decision was based on 
service medical records which indicated that the veteran 
underwent surgery for a torn lateral meniscus while in 
service.  The veteran's evaluation was increased to 10 
percent by a rating decision dated February 1993.  That 
decision was based on the report of a VA examination which 
indicated that the veteran claimed a history of having his 
knee giving way, locking, feeling weak, and swelling.  A 
rating decision dated September 1999 continued the veteran's 
10 percent evaluation, characterized as the residuals of a 
left meniscectomy with arthritis.  At that time the veteran 
was granted a separate evaluation for the residuals of a torn 
ACL of the left knee with instability, at a 10 percent 
evaluation.  In the currently appealed rating decision, the 
veteran was granted a temporary total rating for the period 
December 2, 1999 to February 1, 2000. 

The relevant evidence of records includes the reports of VA 
physical therapy, examinations, and outpatient treatment 
records.

The surgery for which the veteran has already received a 
temporary total rating of three months took place in early 
December 1999.  At that time, the veteran was found to have 
an ACL tear of his left knee and a bucket handle tear of the 
posterior horn of the medial meniscus of his left knee.  At 
that time, a left knee arthroscopy was performed, the ACL was 
reconstructed with bone patella bone autograft, and the left 
medial meniscus was debrided.

The veteran was seen for kinesiotherapy treatment in early 
December 1999, shortly after his surgery.  The veteran 
presented for gait evaluation and ACL repair protocol.  The 
veteran could not stand or ambulate on his first three 
visits.  The veteran complained of numbness in his right 
lower extremity.  At that time, the veteran was issued 
crutches, and instructed in gait training.  The writer noted 
that the veteran had improved a lot since his initial visit.  
At discharge, the veteran had 5/5 strength in the right lower 
extremity.  The exercise protocol for ACL was explained to 
the veteran, and he performed the exercises to tolerance with 
minimal complaints.  The veteran indicated he would return in 
a week.

The veteran was seen on an outpatient basis a few weeks after 
his surgery, in mid December, 1999.  At that time, the 
veteran was complaining of pain.  He was walking with 
crutches.  Upon examination, his left knee was found to have 
swelling, no discoloration, anterior staples, no drainage, 
and tender.  The veteran received some pain medication.

The veteran was seen for outpatient treatment in late 
December 1999.  At that time, the veteran indicated that he 
continued to have pain in his left knee, but his swelling had 
decreased.  The examiner noted mild swelling of the left 
knee.  The veteran was wearing a large brace to stabilize the 
knee while allowing flexion and extension.    The examiner 
noted that the veteran lacked around 10 degrees to full 
extension, and was unable to flex beyond 100 degrees.  The 
examiner also noted that the veteran had a small suture 
protruding from his surgical incision.  The veteran was given 
pain medication, and was sent for a physical therapy 
consultation.

The veteran was seen for outpatient treatment in early 
January 2000, with continued complaints of severe pain.

The report of an X-ray of the veteran's left knee taken 
January 2000 noted some soft tissue swelling anteriorly over 
the legs suggesting some edema.  The examiner noted that 
there might be a small joint effusion.  There was also mild 
demineralization of the knee.  The knee joint space was 
maintained.  The examiner noted interference screws in the 
distal tibia and proximal fibula indicating ligament repair.  
The examiner's impression was of some edema and small joint 
effusion in the left leg, ligament repair, and no significant 
complication determined.

The veteran was seen on an outpatient basis in late January 
2000.  The report of that examination indicates that the 
veteran had not rehabbed at all since surgery, was not 
wearing his brace, and was using crutches to ambulate.  The 
veteran had a range of motion of 0-120 degrees, "NVID", a 
large effusion, snug repair, and quadricep atrophy.  The plan 
was for the veteran to continue to work on his range of 
motion at home, to start physical therapy that day, and to 
use ice and elevate his leg as needed.

The report of outpatient treatment dated March 2000 indicates 
that the veteran complained of swelling and pain.  He had not 
yet had physical therapy.  He reported no recent trauma, but 
he reported increased swelling in the past week.  He had no 
fever or chills.  Ice did not help him, and he indicated that 
he was taking no medication.  Upon examination, the veteran's 
left knee had a large effusion, with no sign of infection.  
The veteran's scars were well healed.  He had negative 
Lachmann's, and negative varus valgus laxity.  The examiner's 
impression was that the veteran had a stable knee, with 
active extension, but weak.  His range of motion was 0-90 
degrees, with a 50 percent decreased quadriceps tone.  The 
examiner indicated that the veteran needed physical therapy 
or kinesiotherapy (KT) for his left knee. 

The report of a VA examination dated March 2000 indicates 
that, although the veteran had been told to start physical 
therapy after his surgery in December 1999, he had not yet 
done so.  The veteran reported he still had chronic pain, 
swelling, and stiffness of the knee, and difficulty with 
weight bearing, or any attempted squatting or going up stairs 
or steps.  The veteran was using a cane for ambulation.  The 
examiner noted that the veteran was moving about slowly with 
a slight limp on the left, and was using a cane in the right 
hand.

Upon examination of the knee, the examiner noted well healed 
surgical scars, and marked swelling.  The veteran had 
tenderness to palpation above the knee.  The knee lacked 5 
degrees of terminal extension, and the veteran had 105 
degrees of flexion, with pain on motion.  All of the 
veteran's movements were somewhat slow and guarded.  He had a 
2+ Lachmann's, with a firm endpoint.  The anterior drawer 
sign was felt to be negative, though this was somewhat 
difficult to evaluate secondary to the pain and guarding of 
the veteran's knee.  The collateral ligaments appeared to be 
stable.  The examiner's impression was of the residuals of an 
ACL tear of the left knee with instability; status post 
recent ACL reconstruction.  The veteran had marked 
postoperative pain, swelling, and limitation of motion.

An outpatient treatment record dated April 2000 indicates 
that the veteran continued to complain of pain and swelling.  
The veteran reported that he went to KT, but that they did 
not do much for him there.  The veteran said that he felt a 
little better.  The left knee had a negative Lachmann's, 
effusion of 20-30 ccs, and no erythema or calor.  His 
"NVId" was 0-120 degrees.  The veteran had a quadricep 
atrophy of 50 percent.  The examiner noted that the veteran 
needed aggressive therapy, such as quadricep sets, straight 
leg raising, "HSS", bicycle, and knee sleeve.  The examiner 
recommended ice, and NSAID medication as needed.  The 
examiner indicated that the veteran was unable to work until 
he had increased muscle mass in his left thigh.  As the 
veteran had been previously employed as a manual laborer, the 
examiner recommended that the veteran consider a sedentary 
position, or light duty, for the time being.

The veteran was seen on an outpatient basis in May 2000.  At 
that time the veteran indicated that he was still having much 
pain and swelling.  The veteran reported that he did have 
physical therapy three times a week.  He indicated that he 
would ice his knee, which would reduce the swelling, but that 
the swelling would return as soon as he stood on his knee.  
The veteran indicated that he was to be fitted with a knee 
brace.  Examination revealed a well healed surgical scar, and 
mild swelling, mildly tender to palpation.  The veteran was 
given pain medication.

An outpatient treatment record dated May 2000 indicates that 
the veteran was suffering from residual anterior knee pain 
post-operatively due to delayed KT.  It was noted that now, 
while the veteran was in KT, his knee pain was somewhat 
better.

An outpatient treatment record dated May 2000 indicates that 
the veteran was measured and fit for a left knee brace.

A note in the veteran's record indicates that he called in 
June 2000, to receive a new prescription.  That note 
indicated that, according to the Clinic notes, the veteran 
had not been going to therapy, and that, six months post 
surgery, the veteran should have progressed as much as 
possible.  The writer at that time indicated that the veteran 
should return to gainful employment, but should not perform 
duties that required prolonged walking, squatting, climbing, 
or running.  The writer indicated that the veteran should 
wear a brace on his knee.  Further notes dated June 2000 
indicate that the veteran had not shown for around six 
physical therapy appointments, but that the veteran felt he 
needed more therapy.

Outpatient treatment records indicate that the veteran 
continued to complain of pain in his knee in July 2000.  An 
X-ray of his knee at that time was normal.

August 2000 outpatient treatment reports indicate that the 
veteran was seen with continued complaints of left knee pain 
and periodic swelling.  The veteran indicated that the pain 
would keep him from sleeping well, and that his knee would 
get very stiff at times.  The veteran indicated that he felt 
he needed more therapy.  The veteran was given a refill of 
his medications.

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that the 
criteria for entitlement to a temporary total rating for 
convalescence subsequent to February 1, 2000, are met.  Of 
specific note is the report of outpatient treatment dated 
April 2000 which indicates that the veteran would be unable 
to work until he had increased muscle mass in his left thigh.  
As such, the Board is of the opinion that the veteran's 
period of convalescence should be extended 3 months, to May 
1, 2000.  However, the Board notes that an outpatient 
treatment record dated June 2000 indicates that the veteran 
should return to gainful employment.  Thus, an extension of a 
temporary total rating beyond May 1 would not be in 
accordance with the facts found.  Further, the evidence fails 
to demonstrate that the veteran would require an additional 
period of convalescence beyond six months relating to the 
surgical procedure performed in December 1999.  Specifically, 
there is no evidence of record to indicate that the veteran 
suffered from surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more, such that an extension of his six month 
convalescent period would be warranted.


ORDER

An extension of a temporary total rating for convalescence in 
accordance with 38 C.F.R. § 4.30 (2000), through May 1, 2000, 
is in order.  To this extent, the appeal is granted. 


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



